EXECUTION VERSION

Exhibit 10.42(b)


MYLAN INC.


AMENDMENT TO EXECUTIVE INCOME DEFERRAL PLAN


In accordance with a resolution duly adopted by the Board of Directors of Mylan
Inc., a Pennsylvania corporation (the “Company”), the transactions consummated
pursuant to the Business Transfer Agreement and Plan of Merger, dated as of July
13, 2014, by and among Abbott Laboratories, an Illinois corporation, the Company
and the other parties thereto, as such agreement may be amended from time to
time, shall not constitute a Change in Control for any purpose of the Mylan Inc.
Executive Income Deferral Plan (the “Plan”). All other provisions of the Plan,
as amended by the foregoing, shall remain in full force and effect
notwithstanding the adoption of this amendment.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this amendment as of the date
indicated below.




 
MYLAN INC.,
 
by
 
 
/s/ Robert J. Coury
 
 
Name: Robert J. Coury
 
 
Title: Executive Chairman
 
 
Date: November 4, 2014































































[Signature Page to Executive Income Deferral Plan Amendment]




